DENTON, Chief Justice.
This is a suit by Hemphill County, Texas, against Baker & Taylor Drilling Company for alleged damages to one of the county’s bridges. The judgment of the trial court, based on jury verdict, awarded damages to the County in the sum of $999.-00.
In addition to perfecting this appeal, appellant has filed a motion to reverse and remand this judgment. In substance, this motion is based on the ground that on May 6, 1963, the trial court overruled defendant’s plea of privilege to be sued in Potter County, the county of its residence, from such order the defendant timely perfected its appeal to this Court. On the same day the plea of privilege was heard and overruled by the trial court, the case was tried on its merits despite defendant’s motion for continuance or postponement. The trial on its merits resulted in the jury verdict and judgment which forms the basis of this appeal. On February 3, 1964, this Court reversed the judgment of the trial court overruling defendant’s plea of privilege, and remanded the cause for a new trial on the plea of privilege. Baker & Taylor Drilling Co. v. Hemphill County, Texas, 376 S.W.2d 66. No motion for rehearing having been filed in that cause, such judgment is now final.
We have concluded appellant’s motion to reverse and remand must be granted. It is well settled that after the overruling of a defendant’s plea of privilege and the case is tried on its merits, a reversal of the order overruling the plea of privilege must result in the reversal of any judgment in the main cause, if it is against the defendant who filed the plea of privilege. Goolsby v. Bond, 138 Tex. 485, 163 S.W.2d 830; Keystone-Fleming Transport v. City of Tahoka, (Tex.Civ.App.), 285 S.W.2d 869, (Refused, NRE); Texas & P. Ry. Co. v. Wood, (Tex.Civ.App.), 211 S.W.2d 321, (Refused, NRE).
Defendant’s motion is granted. The judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.